Exhibit 10.1

 

Execution Version

 

INFORMATION SERVICES GROUP, INC.

 

Employment Agreement for Michael P. Connors

 

THIS EMPLOYMENT AGREEMENT by and between INFORMATION SERVICES GROUP, INC., a
Delaware corporation (the “Company”), and Michael P. Connors (“Executive”) is
effective as of December 16, 2011 (the “Effective Date”).

 

W I T N E S S E T H

 

WHEREAS, Executive has served as Chairman of the Board and Chief Executive
Officer of the Company since July 20, 2006;

 

WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue such employment on the terms and conditions herein set
forth; and

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

1.             Employment.

 

The Company hereby agrees to employ Executive as its Chairman and Chief
Executive Officer, and Executive hereby agrees to accept such employment during
the Term as defined in Section 2 and to serve in such capacities from and after
the Effective Date, upon the terms and conditions set forth in this Employment
Agreement (the “Agreement”).

 

2.             Term.

 

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2015,
except that the Term will end at a date, prior to the end of such period, upon
the death of Executive if such event terminates his employment or upon any
termination of Executive’s employment whether or not such termination triggers
payments and benefits under Section 6 or 7.  Specifically, at the time
Executive’s employment terminates for any reason, all obligations of the Company
and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after the particular
termination of employment.

 

3.             Offices and Duties.

 

The provisions of this Section 3 will apply during the Term:

 

(a)           Generally.  Executive shall serve as the Chairman and Chief
Executive Officer of the Company, and shall be nominated and, if elected, shall
serve as a member of the Board of Directors of the Company (the “Board”) and,
for so long as he is serving on the Board, Executive agrees to serve as a member
of any Board committee if the Board shall elect Executive to such committee.  In
any and all such capacities, Executive shall report only to the Board. 
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the chief executive officer of a publicly held corporation
of the size, type, and nature of the Company and consistent with such position
and status, including service as an officer of subsidiaries or in a fiduciary
capacity in connection with employee benefit plans.  Executive shall devote
substantially all of his business time and attention, and his best efforts,
abilities, experience, and talent, to the position of Chief Executive Officer
and to the businesses of the Company and its subsidiaries without commitment to
other business endeavors, except that Executive (i) may make personal
investments which are not in conflict with his duties to the Company and manage
personal and family financial and legal affairs, (ii) may serve as a member of
the board of directors of Eastman Chemical Company and ACE Limited,
(iii) undertake public speaking engagements, and (iv) serve as a director of (or
similar position with) any educational, charitable, community, civic, religious,
or similar type of organization, or

 

--------------------------------------------------------------------------------


 

other for-profit business organizations, so long as such activities (i.e., those
listed in clauses (i) through (iv)) do not preclude or render unlawful
Executive’s employment or service to the Company or otherwise materially inhibit
the performance of Executive’s duties under this Agreement or impair the
business of the Company or its subsidiaries.

 

(b)           Place of Employment.  Executive’s principal place of employment
shall be at the Company’s principal executive offices in Stamford, Connecticut.

 

4.             Salary and Annual Incentive Compensation.

 

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term the compensation set
forth in this Section 4.

 

(a)           Base Salary.  The Company will pay to Executive during the Term a
base salary at the annual rate of $650,000, payable in accordance with the
Company’s usual payroll practices with respect to senior executives (except to
the extent deferred if permitted under a deferral plan (if any)).  Executive’s
annual base salary shall be reviewed by the Compensation Committee of the Board
(the “Committee”) in its discretion during the Term, and may be increased above,
but may not be reduced below, the then-current rate of such base salary.  For
purposes of this Agreement, “Base Salary” means Executive’s then-current base
salary.  Effective as of January 1, 2012, Executive’s Base Salary shall be
increased to $700,000.

 

(b)           Annual Incentive Compensation.  The Company will provide to
Executive during the Term an opportunity to earn annual incentive compensation,
which shall constitute an opportunity to earn additional compensation based upon
performance in amounts determined by the Committee; provided, however, that the
target annual incentive opportunity shall be not less than 100% of Base Salary
(the “Target Bonus”), with a maximum annual incentive opportunity equal to not
less than 200% of Base Salary earnable for performance at a pre-specified level
substantially higher than the designated target performance level.  The nature
of the performance and the levels of performance triggering payments of such
incentive compensation for each year are to be established by the Committee
after consultation with Executive, taking into account the Company’s business
planning in order to reinforce and incentivize achievement of Company goals and
to avoid conflicts with any guidance or other relevant disclosures by the
Company, and will be communicated to Executive prior to or during the first
quarter of such year by the Committee.  Any annual incentive compensation
payable to Executive shall be paid in accordance with the applicable plan
(except to the extent deferred if permitted under a deferral plan, if any) but
not later than March 15 of the year after the performance year; the plan may
preserve the Committee’s right to exercise negative discretion with respect to
any annual incentive payout.

 

5.             Long-Term Compensation, Benefits, and Expense Reimbursement.

 

(a)           Executive Compensation Plans.  Executive shall be eligible during
the Term to participate in, without discrimination or duplication, and in the
sole discretion of the Committee to receive grants under, all executive
compensation plans and programs intended for general participation by senior
executives of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs; provided that such grants shall have
terms at least as favorable as the terms made generally available to other
senior executives of the Company.

 

(b)           Employee and Executive Benefit Plans.  Executive shall be entitled
during the Term to participate, without discrimination or duplication, in all
employee and executive benefit plans and programs of the Company intended for
general participation by senior executives or employees of the Company, as
presently in effect or as they may be modified or added to by the Company from
time to time, subject to the eligibility and other requirements of such plans
and programs, including, without limitation, any medical insurance, life
insurance, disability insurance, and accidental death or dismemberment
insurance, savings, profit-sharing, 401(k) and stock ownership plans and other
retirement benefits plans.  Executive will be entitled to annual vacation in
accordance with the Company’s vacation policy as in effect from time to time.

 

(c)           Deferral of Compensation.  If the Company has in effect or adopts
any deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in

 

2

--------------------------------------------------------------------------------


 

such program on terms no less favorable than the terms of participation of any
other senior executive officer of the Company. Any plan or program of the
Company which provides benefits based on the level of salary, annual incentive,
or other compensation of Executive shall, in determining Executive’s benefits,
take into account the amount of salary, annual incentive, or other compensation
prior to any reduction for voluntary contributions made by Executive under any
deferral or similar contributory plan or program of the Company, but shall not
treat any payout or settlement under such a deferral or similar contributory
plan or program to be additional salary, annual incentive, or other compensation
for purposes of determining such benefits, unless otherwise expressly provided
under such plan or program.

 

(d)           Reimbursement of Expenses.  The Company will reimburse Executive
for all reasonable business expenses and disbursements incurred by Executive in
the performance of Executive’s duties during the Term in accordance with the
Company’s reimbursement policies as in effect from time to time and the
provisions of Section 7(d) of this Agreement.

 

6.             Termination Due to Death or Disability.

 

(a)           Death or Disability.  The Company may terminate the employment of
Executive hereunder due to the Disability (as defined in Section 8(c)) of
Executive.  In the event of such a termination, or in the event of termination
of Executive’s employment due to death, the Company will pay Executive or his
beneficiary or estate, as applicable, at the time specified in Section 6(b), and
Executive or his beneficiary or estate, as applicable, will be entitled to
receive, the following:

 

(i)        Executive’s Compensation Accrued at Termination;

 

(ii)       In lieu of any annual incentive compensation under Section 4(b) for
the year in which Executive’s employment terminated due to Disability or death,
and subject to the release requirement set forth in Section 7(e), a lump sum
amount equal to annual incentive compensation that would have become payable in
cash to Executive for that year if his employment had not terminated, based on
performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan but not later than March 15 of the year after the
performance year), multiplied by a fraction the numerator of which is the number
of days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination; and

 

(iii)      The treatment of outstanding equity awards and all other compensation
and benefits (including any disability benefits) will be governed by the
applicable plans, programs and other agreements.

 

(b)           Other Terms Applicable Upon Death or Disability.  Amounts payable
under this Section 6 following Executive’s termination of employment, other than
those expressly payable following determination of performance for the year of
termination for purposes of annual incentive compensation or otherwise payable
on a deferred basis, will be paid in the payroll period which includes the date
of termination of employment or death; subject, however, to the provisions of
Section 7(d)(iii) of this Agreement relating to the six-month delay in payment
of certain benefits to a specified employee as required by Section 409A of the
Code, and provided that payments upon death may be delayed by up to 30 days in
the sole discretion of the Company in order to determine the person(s) entitled
to receive the payment.

 

7.             Termination of Employment for Reasons Other Than Death or
Disability.

 

(a)           Termination Triggering Benefits Under Change-in-Control
Agreement.  In the event of a termination of Executive’s employment that
triggers payments or benefits under Section 3(b) the Change-in-Control Agreement
between Executive and the Company, dated January 7, 2011 (or the relevant
severance provision under any renewal or extension thereof) (the
“Change-in-Control Agreement”), no payments or benefits will be made under this
Agreement (the provisions of Section 6 and other provisions of this Section 7
notwithstanding), and all

 

3

--------------------------------------------------------------------------------


 

rights and obligations of the parties following termination will be determined
under the Change-in-Control Agreement.

 

(b)           Termination by the Company for Cause or by Executive Other Than
For Good Reason.  The Company may terminate the employment of Executive
hereunder for Cause (as defined in Section 8(a)) at any time and Executive may
terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 8(d)) at any time; provided that Executive will be
required to give the Company at least thirty (30) days advance written notice of
any termination initiated by Executive.  In either case, subject to
Section 7(a), the Company will pay Executive at the time specified in
Section 7(d), and Executive will be entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination (as defined in
Section 8(b)); and

 

(ii)           The treatment of outstanding equity awards and all other
compensation and benefits will be governed by the applicable plans, programs and
other agreements.

 

(c)           Termination by the Company Without Cause or by Executive for Good
Reason.  The Company may terminate the employment of Executive hereunder without
Cause and Executive may terminate his employment hereunder voluntarily for Good
Reason, in either case upon at least 30 days’ written notice from the party
initiating the termination of employment.  The foregoing notwithstanding, the
Company may elect, by written notice to Executive, to terminate Executive’s
employment at a date earlier than the expiration of such 30-day period, if so
specified by the Company in the written notice, provided that, subject to
Section 7(a), Executive shall be provided with a payment equal to the salary he
would have received had he remained employed throughout such 30-day period, and
any vesting of equity compensation, payment of pro rata annual incentive and
other payments and benefits under this Section 7(c) shall be calculated as
though Executive remained employed throughout such 30-day period.  In the event
of a termination governed by this Section 7(c), subject to Section 7(a), the
Company will pay Executive at the time specified in Section 7(d), and Executive
will be entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated and subject
to Section 7(e), a lump sum amount equal to annual incentive compensation that
would have become payable in cash to Executive for that year if his employment
had not terminated, based on performance actually achieved in that year
(determined by the Committee following completion of the performance year and
paid at the time specified in the applicable plan but not later than March 15 of
the year after the performance year), multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination; and

 

(iii)          Cash in an aggregate amount equal to two (2) times the sum of
(A) Executive’s Base Salary plus (B) an amount equal to Executive’s Target
Bonus.  This amount shall be payable in equal annual installments over the
period of 24 months following the date of termination, on regular payroll
payment dates, subject to Sections 7(d) and 7(e); provided, however, the Company
may, in its sole discretion elect to pay this amount in a single lump sum
subject to Section 7(d) below; and

 

(iv)          The treatment of outstanding equity awards and all other
compensation and benefits will be governed by the applicable plans, programs and
other agreements.

 

(d)           Other Terms Relating to Certain Terminations of Employment;
Section 409A Compliance.

 

(i)            Timing of Payments.  Generally, amounts payable under this
Section 7 following Executive’s termination of employment, other than those
expressly payable on a deferred basis, will be paid (or installment payments
will commence) in the payroll period that includes the date of

 

4

--------------------------------------------------------------------------------


 

termination of employment occurs except as otherwise provided in this
Section 7(d); provided, however, any such amounts that are subject to
Section 7(e) will be paid (or installment payments will commence) on the first
payroll date following the date on which the Release (as defined in
Section 7(e)) has become effective and irrevocable.  Notwithstanding the
foregoing, if the Signing Period (as defined in Section 7(e)) spans two
(2) calendar years, then the payment (or first installment will commence) on the
first payroll date that occurs in the second calendar year, with any amounts
otherwise payable prior to such payroll date being paid instead on such payroll
date.

 

(ii)           Section 409A Compliance Rules for Payments.  The following
rules will apply to the payments specified herein:

 

(A)          Separate Payments.  The amounts payable as annual incentive, if
any, for the year of termination and the amount of each installment of severance
under Section 7(c)(iii) shall each be deemed a separate payment under Code
Section 409A, subject to the additional provisions in this Section 7(d).

 

(B)           Treatment of Severance Installments.  Each installment payment
under Section 7(c)(iii) shall be treated as follows for purposes of
Section 409A:

 

(1)       Installments payable during the year of termination and by the “2 ½
Month Deadline” (as hereinafter defined) shall, to the maximum extent possible,
be deemed to constitute a short-term deferral under Treasury Regulation
§ 1.409A-1(b)(4).  The “2 ½ Month Deadline” means, for a termination in a given
calendar year, March 15 of the following year;

 

(2)       Installments payable during the period within six months after
termination, to the extent not covered by Section 7(d)(ii)(B)(1), shall, to the
maximum extent possible, be deemed to constitute amounts payable under the
“two-year/two-times” exclusion from being a deferral of compensation under
Treasury Regulation § 1.409A-1(b)(9)(iii);

 

(3)       To the extent that the “two-year/two-times” exclusion from being a
deferral of compensation under Treasury Regulation § 1.409A-1(b)(9)(iii) has not
been fully applied by virtue of Section 7(d)(ii)(B)(2) to payments within six
months after termination, installments payable beyond six months after
termination shall be excluded, to the maximum extent possible, by such
“two-years/two-times” exclusion (applied in the reverse order of payment of the
installments — that is, first to the latest installments (payable not later than
the end of the second calendar year following the year of termination) and then
to earlier installments); and

 

(4)       All installments not covered by Section 7(d)(ii)(B)(1), (2) and
(3) shall be paid at the applicable installment payment date in compliance with
Section 409A, except that any such payment shall be subject to the six-month
delay rule of Section 7(d)(iii) to the extent applicable.

 

(C)           Treatment of Payments of Annual Incentive.  Each payment of an
annual incentive for the year of termination under Section 6(a)(ii) or
Section 7(c)(ii) shall be treated as follows for purposes of Section 409A:

 

(1)       The payment, to the maximum extent possible, shall be deemed to
constitute a short-term deferral under Treasury Regulation § 1.409A-1(b)(4);

 

5

--------------------------------------------------------------------------------


 

(2)       To the extent that the “two-year/two-times” exclusion from being a
deferral of compensation under Treasury Regulation § 1.409A-1(b)(9)(iii) has not
been fully applied by virtue of Section 7(d)(ii)(B)(2) and (3), the payment, to
the extent not covered by Section 7(d)(ii)(C)(1), shall, to the maximum extent
possible, be deemed to constitute an amount payable under the
“two-year/two-times” exclusion (and such portion shall be deemed a separate
payment); and

 

(3)       Any portion of such payment not covered by Section 7(d)(ii)(C)(1) and
(2) shall be deemed to be a deferral of compensation for purposes of Section
409A.

 

(iii)          Six-Month Delay Rule.

 

(A)          General Rule.  Other provisions of this Agreement notwithstanding,
the six-month delay rule will apply to any payments and benefits under the
Agreement if all of the following conditions are met:

 

(1)       Executive is a “specified employee” for purposes of Code Section 409A.

 

(2)       The payment or benefit in question is a deferral of compensation and
not excepted, exempted or excluded from being such by the short-term deferral
rule, or the “two-years/two-times” rule in Treasury Regulation
§ 1.409A-1(b)(9)(iii), or any other exception, exemption or exclusion; provided,
however, that the exclusion under Treasury Regulation § 1.409A-1(b)(9)(v)(D)
shall apply only if and to the extent that it is not necessary to apply to any
other payment or benefit payable within six months after Executive’s termination
of employment.

 

(B)           Effect of Rule.  If it applies, the six-month delay rule will
delay a payment or benefit which otherwise would be payable under this Agreement
at a payment date based on Executive’s date of termination of employment and
within six months after such termination.

 

(1)       Any delayed payment or benefit shall be payable on the date six months
after Executive’s termination of employment, without interest on any delayed
cash payment.

 

(2)       During the six-month delay period, accelerated payment will occur in
the event of Executive’s death but not for any other reason, except for
accelerations expressly permitted under Treasury Regulation § 1.409A-1 — A-6.

 

(3)       Any payment that is not triggered by Executive’s termination of
employment, or is triggered by such termination of employment but would be made
more than six months after the termination (without applying this six-month
delay rule), or would be payable at a fixed date not tied to termination of
employment that is earlier than the expiration of the six-month delay period,
shall be unaffected by the six-month delay rule.

 

(iv)          Other Provisions.

 

(A)          Good Reason.  The definition of “Good Reason” under this Agreement
is intended to qualify as an “involuntary separation” within the meaning of
Treasury Regulation §1.409A-1(n)(2)(i), and it shall be so construed and
interpreted.

 

(B)           Non-transferability.  No right to any payment or benefit under
this Agreement shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance,

 

6

--------------------------------------------------------------------------------


 

attachment, or garnishment by Executive’s creditors or the creditors of any of
Executive’s beneficiaries.

 

(C)           No Acceleration.  The timing of payments and benefits under this
Agreement which constitute a deferral of compensation under Code Section 409A
may not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation § 1.409A-3(j)(4) or as
otherwise permitted under Code Section 409A without Executive incurring a tax
penalty.

 

(D)          Influence Over Timing of Payments.  Executive shall not be entitled
to exercise any influence over the time of payment of any amount payable
hereunder if the permitted payment period would include portions of two
different tax years.

 

(E)           References to Other Plans.  References in this Agreement to the
obligation of the Company to pay amounts under other plans, including vested
equity awards or any vested portion of any deferred compensation or other
benefit plan, shall not be construed to modify the timing of payment of any
compensation which constitutes a deferral of compensation under Code Section
409A, which shall be governed by such other plans.

 

(F)           Meaning of “termination” or “termination of employment.” 
“Termination” as used herein refers to an event by which Executive’s employment
relationship with the Company and all subsidiaries has ended, provided that,
with respect to any payment hereunder which is deemed to be a non-excluded
deferral of compensation under Treasury Regulation § 1.409A-1(b), a termination
will occur at the time at which Executive has had a “separation from service”
within the meaning of Treasury Regulation § 1.409A-1(h).

 

(G)           Setoff Timing Rule.  Any amount that may be retained by the
Company and applied to repay an obligation to the Company under this Agreement,
to the extent necessary in order to comply with Code Section 409A, may only be
so applied at the time it otherwise would have been payable to Executive and, to
the extent necessary to comply with Code Section 409A, may apply only to
Executive’s obligations that arose within 30 days prior to the payment date and
within the same year as the payment date.

 

(v)           Reimbursement Rules.  Any reimbursements made or in-kind benefits
provided under this Agreement shall be subject to the following conditions:

 

(A)          the amount of expenses eligible for reimbursement or in-kind
benefits provided in any one taxable year of Executive shall not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided in
any other taxable year of Executive;

 

(B)           the reimbursement of any expense shall be made each calendar
quarter not later than the last day of Executive’s taxable year following
Executive’s taxable year in which the expense was incurred (unless this
Agreement specifically provides for reimbursement by an earlier date); and

 

(C)           the right to reimbursement of an expense or payment of an in-kind
benefit shall not be subject to liquidation or exchange for another benefit.

 

Executive’s right to reimbursements under this Agreement shall be treated as a
right to a series of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii).

 

(e)           Release Obligation.  Upon any termination of employment (excluding
due to death), Executive shall be obligated to execute a release in the form
attached hereto as Exhibit A (the “Release”).  The Company’s obligation to make
the payments provided for in Section 6(a)(ii) and 7(c)(ii) and (iii) shall be
subject to Executive’s

 

7

--------------------------------------------------------------------------------


 

execution and delivery of the Release and the expiration of any applicable
revocation period without Executive having revoked the Release within 60 days
after Executive’s termination of employment (the “Signing Period”).

 

8.             Definitions Relating to Termination Events.

 

(a)           “Cause.”  For purposes of this Agreement, “Cause” for termination
by the Company of Executive’s employment means the following:

 

(i)            Executive’s willful misconduct, dishonesty, misappropriation,
breach of fiduciary duty or act involving fraud or material dishonesty by
Executive with regard to the Company and its affiliates or any of its or their
assets or businesses;

 

(ii)           Executive’s conviction or his pleading guilty or nolo contendere
with regard to any felony or crime (for the purpose hereof, traffic violations
and misdemeanors shall not be deemed to be a crime); or

 

(iii)          Any material breach by Executive of the provisions of this
Agreement or material violation of the Company’s code of conduct or other policy
which is not cured (if curable) within 30 days after written notice from the
Board to Executive specifying that such breach or violation has occurred.

 

The foregoing notwithstanding, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the Board and also by the
affirmative vote of not less than three-quarters (3/4) of the independent
members of the Board then serving at a meeting of the Board (excluding
Executive, if applicable), after reasonable notice to Executive and an
opportunity for Executive, together with Executive’s counsel, to be heard before
the Board, finding that, in the good faith opinion of the Board, Executive was
guilty of conduct constituting “Cause” within the meaning of this definition and
specifying the particulars thereof in detail.

 

(b)           “Compensation Accrued at Termination”.  For purposes of this
Agreement, “Compensation Accrued at Termination” means the following:

 

(i)            The unpaid portion of Executive’s Base Salary through the date of
termination;

 

(ii)           All earned and unpaid and/or vested, nonforfeitable amounts owing
or accrued at the date of Executive’s termination of employment under any
compensation and benefit plans, programs, and arrangements set forth or referred
to in Sections 4(b) and 5(a) and 5(b) hereof (including any earned and vested
annual incentive compensation and long-term incentive award) in which Executive
theretofore participated, payable in accordance with the terms and conditions of
the plans, programs, and arrangements (and agreements and documents thereunder)
pursuant to which such compensation and benefits were granted or accrued; and

 

(iii)          Reasonable business expenses and disbursements incurred by
Executive prior to Executive’s termination of employment, to be reimbursed to
Executive, as authorized under Section 5(d), payable in accordance the Company’s
reimbursement policies as in effect at the date of such termination, subject to
Section 7(d).

 

(c)           “Disability.”  For purposes of this Agreement, “Disability” means
that Executive has been determined to be disabled by reason of any medically
determinable physical or mental impairment that can be reasonably expected to
last for a continuous period of not less than six months or in fact has rendered
Executive unable to perform his duties hereunder for at least 180 business days
(which need not be consecutive) during the Term out of any 12-month period.

 

(d)           “Good Reason.”  “Good Reason” for termination of Executive’s
employment will mean the occurrence, without Executive’s written consent, of any
one of the following, provided that Executive has given

 

8

--------------------------------------------------------------------------------


 

notice of termination to the Company within 90 days after the initial existence
of the condition giving rise to Executive’s asserted Good Reason, and the
Company has failed to fully correct the Good Reason within 30 days after receipt
of such notice of termination (such correction by the Company having the effect
of canceling such notice and any resulting termination elected by Executive),
and Executive’s termination occurs within one year after the initial existence
of circumstances constituting Good Reason:

 

(i)            The assignment to Executive of any duties inconsistent in any
material respect with Executive’s position, authority or responsibilities under
Section 3(a) and materially adverse to Executive, or any other material adverse
change in such position, including authority or responsibilities; for this
purpose, it shall constitute “Good Reason” if Executive shall be required to
report primarily to any person or body other than the Board (or if following a
change in control of the Company, the board of directors of the ultimate parent
company of the Company); provided, however, the failure of Executive to be
re-elected as a member of the Board or the removal of Executive as Chairman of
the Board shall not constitute Good Reason;

 

(ii)           A material reduction by the Company in either (A) Executive’s
Base Salary or (B) Executive’s Target Bonus, or (C) a material breach of the
Company’s obligations under Section 5(a) or (b).  For purposes of clause (A) or
(B), a reduction of $20,000 in amount or value, on an annualized basis, of any
of these elements of compensation or of these elements in the aggregate will be
deemed “material” (other changes may be material in the particular
circumstances); or

 

(iii)          The relocation of the principal place of Executive’s employment
to a location more than thirty (30) miles from the location of such place of
employment on the date of this Agreement (or other location at which Executive
previously had agreed to work); except for reasonable required travel on the
Company’s business.

 

9.             Restrictive Covenants; Legal Proceedings

 

(a)           Restrictive Covenant Terms Apply.  Executive and the Company have
entered into a Restrictive Covenant Agreement dated as of January 7, 2011 (the
“RCA”).  Executive agrees that the terms of the RCA are incorporated herein by
reference and, as of the Effective Date, reaffirms his agreements and covenants
in the RCA and his acknowledgements in the RCA, including acknowledgements in
the Recitals and Sections 5, 6 and 11 of the RCA.  In addition, Executive
acknowledges and agrees that, in the event of any violation of the terms of
Section 2 (Protection of Confidential Information), Section 3 (Non-Interference
with Business Relationships), or Section 4 (Non-Solicitation) of the RCA,
Executive shall immediately surrender and forfeit any and all of his rights to
payments and benefits under Section 6(a)(ii), 7(c)(ii) and 7(c)(iii) and
Executive shall become obligated to repay to the Company within ten business
days any and all payments and benefits he has previously received from the
Company under Section 6(a)(ii), 7(c)(ii) and 7(c)(iii).  Executive further
acknowledges that if Executive were to breach any of the terms and conditions of
the RCA the damage to the Company would be irreparable.  Executive therefore
agrees that the Company shall, in addition to any other remedies available to
each of them, be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by Executive of any of the terms and conditions
of the RCA, without having to post a bond.

 

(b)           Cooperation With Regard to Litigation.  Executive agrees to
cooperate with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any subsidiary
or affiliate of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as may be reasonably requested and after
taking into account Executive’s post-termination responsibilities and
obligations.  The Company agrees to reimburse Executive for all expenses
actually incurred in connection with his provision of testimony or assistance
within 30 days after receipt of documentation for such expense, but subject to
the timing rules set forth in Section 7(d).

 

9

--------------------------------------------------------------------------------


 

(c)           Non-Disparagement.  Executive shall not, at any time following his
termination of employment for any reason make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage or be damaging
to the Company, its subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations.  The Company hereby
agrees that the Board and the executives, managers and officers of the Company
shall not defame or disparage Executive in any medium to any person without
limitation in time.  Notwithstanding the foregoing, nothing in this Agreement
shall preclude Executive, the Company or other persons from making truthful
statements that are required by applicable law, regulation or legal process.

 

(d)           Indemnification.  The Company, and its successors and/or assigns,
shall indemnify and defend Executive to the fullest extent permitted by the
By-Laws and Certificate of Incorporation of the Company with respect to any
claims that may be brought against Executive arising out of any action taken or
not taken in Executive’s capacity as an officer, director or employee of any
member of the Company or any of its affiliates, subsidiaries, predecessors and
successors (the “Company Group”).  In addition, Executive shall be covered as an
insured in respect of Executive’s activities as an officer or director of any
member of the Company Group by the Company’s Directors and Officers liability
policy or other comparable policies obtained by any member of the Company Group
or any of their Company’s successors, to the fullest extent provided by such
policies, and in amounts and coverage as determined by the Board in its
discretion.  The Company’s indemnification obligations under this Section 9(d)
shall remain in effect following Executive’s termination of employment with the
Company Group.

 

(e)           Reimbursement of Expenses in Enforcing Rights.  The Company shall
promptly pay or reimburse all reasonable costs and expenses (including
reasonable fees and disbursements of counsel) incurred by Executive or
Executive’s surviving spouse in negotiating this Agreement (up to a maximum of
$10,000) and thereafter in any proceeding seeking to enforce rights under this
Agreement brought by Executive or Executive’s surviving spouse, whether or not
Executive or Executive’s surviving spouse is ultimately successful in enforcing
such rights in such proceeding; provided, however, that no reimbursement shall
be owed with respect to expenses relating to any unsuccessful claim asserted
through such a proceeding if and to the extent that the claim was initiated or
maintained in bad faith or was frivolous, as determined by arbitrators under
Section 9(f)  Any such payment or reimbursement shall be made in a lump sum in
the month next following the month in which such costs and expenses are incurred
subject to Executive’s submission of receipts for such expenses and subject to
Section 7(d).

 

(f)            Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement (excluding, however, any dispute or controversy
arising under the RCA or under Section 9(c) herein) shall be settled exclusively
by arbitration in Stamford, CT by three arbitrators in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect at the time of submission to arbitration. 
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction.  For purposes of entering any judgment upon an award rendered by
the arbitrators, the Company and Executive hereby consent to the jurisdiction of
any or all of the following courts: (i) the United States District Court for the
District of Connecticut, (ii) any of the courts of the State of Connecticut, or
(iii) any other court having jurisdiction.  The Company and Executive further
agree that any service of process or notice requirements in any such proceeding
shall be satisfied if the rules of such court relating thereto have been
substantially satisfied.  The Company and Executive hereby waive, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to such jurisdiction and any defense of inconvenient forum.  The Company
and Executive hereby agree that a judgment upon an award rendered by the
arbitrators may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law.

 

10.           Miscellaneous.

 

(a)           Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.  Neither this Agreement nor the rights or obligations
hereunder of the parties hereto shall be transferable or assignable by
Executive, except in

 

10

--------------------------------------------------------------------------------


 

accordance with the laws of descent and distribution, or by the Company except
to a successor within the meaning of this Section 10(a)

 

(b)           Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by Executive and his personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  In the event of Executive’s death, all amounts otherwise payable to
Executive hereunder shall, unless otherwise provided herein, be paid in
accordance with the terms of this Agreement to Executive’s devisee, legatee or
other designee or, if there is no such designee, to Executive’s estate.

 

(c)           Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
(i) personally delivered or (ii) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the Company at Two
Stamford Plaza, 281 Tresser Boulevard, Stamford, CT  06901, and addressed to
Executive at the latest home address in the Company’s records; provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the chief financial officer and to the chief legal officer of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

(d)           Modifications. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed on behalf of the Company by an authorized officer and, if
adverse to Executive, is signed by Executive. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior or subsequent time.

 

(e)           Governing Law.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CONNECTICUT WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.

 

(f)            Tax Withholding.  Any payments provided for hereunder shall be
paid net of any applicable withholding required under federal, state or local
law.

 

(g)           Recoupment and Offsets.  The amounts required to be paid by the
Company to Executive pursuant to this Agreement shall be subject to forfeiture
or recoupment under any policy of the Company generally applicable to executive
officers as may be from time to time in effect, including any policy
implementing requirements under The Dodd-Frank Wall Street Reform and Consumer
Protection Act.  Otherwise, amounts earned and payable hereunder shall not be
subject to offset against obligations owed by Executive to the Company.

 

(h)           Surviving Obligations.  The obligations of the Company and
Executive’s obligations under this Agreement (including under Section 9) shall
survive the expiration of the Term or of this Agreement to the extent necessary
to give effect to this Agreement.

 

(i)            Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

(j)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(k)           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
during the Term supersedes the provisions of all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereof
with respect to the subject matter contained herein; provided, however, that
this Agreement does not supersede the Change in Control Agreement between the
parties or plans or agreements evidencing or governing equity awards (which are
considered outside of the scope of the subject matter contained herein).  No
agreements or representations, oral or otherwise, express or implied, with
respect to the

 

11

--------------------------------------------------------------------------------


 

subject matter contained herein have been made by either party which are not
expressly set forth in this Agreement. Anything to the contrary in this
Agreement notwithstanding, the procedural provisions of this Agreement shall
apply to all payments and benefits payable as a result of a termination of
employment within the scope of this Agreement under any employee benefit plan,
agreement, program, policy or arrangement of the Company.

 

(l)            No Obligation To Mitigate.  Executive shall not be required to
seek other employment or otherwise to mitigate Executive’s damages upon any
termination of employment.

 

(m)          Due Authority and Execution.  The execution, delivery and
performance of this Agreement have been duly authorized by the Company and this
Agreement represents the valid, legal and binding obligation of the Company,
enforceable against the Company according to its terms.

 

(n)           Representations of Executive.  Executive represents and warrants
to the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which prevents him from entering into this
Agreement or performing all of his obligations hereunder.  In the event of a
breach of such representation or warranty on Executive’s part or if there is any
other legal impediment which prevents him from entering into this Agreement or
performing all of his obligations hereunder, the Company shall have the right to
terminate this Agreement forthwith in accordance with the same notice and
hearing procedures specified above in respect of a termination by the Company
for Cause pursuant to Section 7(b) and shall have no further obligations to
Executive hereunder.  Notwithstanding a termination by the Company under this
Section 12(m), Executive’s obligations under Section 9 of this Agreement and the
Company’s obligations under Section 9(d) of this Agreement and to pay any
Compensation Accrued at Termination shall survive such termination.

 

IN WITNESS WHEREOF, the Company and Executive have duly executed and delivered
this Agreement as December 16, 2011.

 

 

INFORMATION SERVICES GROUP, INC.:

 

 

 

 

 

By:

/s/ Harry Somerdyk

 

Name: Harry Somerdyk

 

Title: Chief Human Resources and Communications Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Michael P. Connors

 

Name: Michael P. Connors

 

Title: Chairman and Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

THIS AGREEMENT AND RELEASE, dated as of               , 20     (this
“Agreement”), is entered into by and between
                                         (“Executive”) and INFORMATION SERVICES
GROUP, INC. (the “Company”).

 

WHEREAS, Executive is currently employed with the Company; and

 

WHEREAS, Executive’s employment with the Company will terminate effective as of
        , 20    ;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:

 

1.             Executive shall be provided severance pay and other benefits (the
“Severance Benefits”) in accordance with the terms and conditions of [Section
6(a)/Section 7] of the employment agreement by and between Executive and the
Company, dated as of January 1, 2012 (the “Employment Agreement”); provided,
that no such Severance Benefits shall be paid or provided if Executive revokes
this Agreement pursuant to Section 4 below.

 

2.             Executive, for and on behalf of himself and Executive’s heirs,
successors, agents, representatives, executors and assigns, hereby waives and
releases any common law, statutory or other complaints, claims, demands,
expenses, damages, liabilities, charges or causes of action (each, a “Claim”)
arising out of or in any way relating to Executive’s employment or termination
of employment with, Executive’s serving in any capacity in respect of, or
Executive’s status at any time as a holder of any securities of, any of the
Company and any of its affiliates (collectively, the “Company Group”), both
known and unknown, in law or in equity, which Executive  may now have or ever
had against any current or former member of the Company Group or any current or
former equityholder, investor, agent, representative, administrator, trustee,
attorney, insurer, fiduciary, employee, director or officer of any member of the
Company Group, including their successors and assigns (collectively, the
“Company Releasees”), including, without limitation, any Claim for any severance
benefit which might have been due Executive under any previous agreement
executed by and between any member of the Company Group and Executive; any Claim
related to compensation or benefits from any of the Company Releasees, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
any member of the Company Group; any Claim for breach of contract, wrongful
termination or breach of the implied covenant of good faith and fair dealing;
any tort Claim, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended); and any complaint, charge or cause of action arising out of
Executive’s employment with any member of the Company Group under the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age against individuals who are age 40 or older),
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, the Family Medical Leave Act, the Equal Pay Act, the Securities Act of
1933, the Securities Exchange Act of 1934, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, the Fair Credit Reporting
Act; any public policy, contract, tort, or common law; all other federal, state
and local statutes, ordinances and regulations and any basis for recovering
costs, fees, or other expenses including attorneys’ fees incurred in these
matters.  By signing this Agreement, Executive acknowledges that Executive
intends to waive and release any rights known or unknown Executive may have
against any and all of the Company Releasees under these and any other laws;
provided that, Executive does not waive or release Claims (i) with respect to
the right to enforce this Agreement or those provisions of the Employment
Agreement that expressly survive the termination of Executive’s employment with
the Company, (ii) with respect to any vested right Executive may have under any
employee pension or welfare benefit plan of any member of the Company Group or
(iii) any rights to indemnification preserved by Section 9(d) of the Employment
Agreement.

 

3.             Executive acknowledges that Executive has been given twenty-one
(21) days from the date of receipt of this Agreement to consider all of the
provisions of the Agreement and, to the extent Executive has not used the entire
21-day period prior to executing this Agreement, Executive does hereby knowingly
and voluntarily

 

13

--------------------------------------------------------------------------------


 

waive the remainder of said 21-day period.  EXECUTIVE FURTHER ACKNOWLEDGES THAT
EXECUTIVE HAS READ THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO
CONSULT AN ATTORNEY AND FULLY UNDERSTANDS THAT BY SIGNING BELOW EXECUTIVE IS
GIVING UP CERTAIN RIGHTS WHICH EXECUTIVE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE COMPANY RELEASEES, AS DESCRIBED HEREIN AND THE OTHER
PROVISIONS HEREOF.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES
TO ALL OF ITS TERMS VOLUNTARILY.

 

4.             Executive shall have seven (7) days from the date of Executive’s
execution of this Agreement to revoke the release, including with respect to all
claims referred to herein (including, without limitation, any and all claims
arising under ADEA).  If Executive revokes this Agreement, Executive will be
deemed not to have accepted the terms of this Agreement.

 

5.             Each party and its counsel have reviewed this Agreement and have
been provided the opportunity to review this Agreement and accordingly, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.  Instead, the language of all parts of this Agreement shall
be construed as a whole, and according to their fair meaning, and not strictly
for or against either party.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

 

INFORMATION SERVICES GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Michael P. Connors

 

--------------------------------------------------------------------------------